Citation Nr: 9927182	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-18 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the rating decision of October 1972 was clearly 
and unmistakably erroneous in failing to grant service 
connection for a neuropsychiatric disorder. 

2.  Entitlement to an increased rating for postoperative 
right shoulder dislocation, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1972 to 
July 1972.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from November 1995, July 1998 rating 
decisions of the Winston-Salem, North Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO). 

At the time of his May 1999 testimony before the Board, the 
appellant testified that his disabilities warranted a total 
rating for compensation based on individual unemployability.  
This is an informal claim and as such, is referred to the RO 
for appropriate action pursuant to 38 C.F.R. § 3.155 (1998), 
as the Board does not have jurisdiction over this claim.  
The appellant has also claimed service connection for 
antecubital scars.  This issue has not been adjudicated by 
the RO, and the Board does not have jurisdiction over this 
claim.  Jurisdiction does indeed matter and it is not 
"harmless" when the VA during the claims adjudication 
process fails to consider threshold jurisdictional issues.  
Absent a decision, a notice of disagreement, a statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. 
Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. 
App. 208 (1998).  An application that is not in accord with 
the statute shall not be entertained.  38 U.S.C.A. § 7108 
(West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).  The 
veteran should be informed of any determination by separate 
letter that includes notification of appellate rights.  
38 C.F.R. § 3.103 (1998).  If there is any intent to appeal, 
there is an obligation to file a notice of disagreement and 
a substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1998).


FINDING OF FACT

The October 1972 rating decision was supportable.


CONCLUSION OF LAW

The October 1972 rating decision was not clearly and 
unmistakably erroneous. 38 C.F.R. § 3.105(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Clear and Unmistakable Error 

The appellant has contended that there was clear and 
unmistakable error in an October 1972 rating decision that 
denied service connection for a mental condition.  In 
testimony and in statements submitted in support of the 
claim, the appellant has argued, in summary, that it was 
error on the part of the RO to deny service connection in 
1972 when there was a diagnosis of schizophrenic reaction 
within one year after separation from service before them, 
and when his inservice and/or post-service behavior should 
have been interpreted as psychotic.  He has asserted that any 
personality disorders were worsened by his inservice 
experiences and led to the development of schizophrenia.  He 
has also asserted that service connection should have been 
granted for depressive neurosis.  In support of his claim, 
the appellant has submitted private medical opinions that 
indicated he was exhibiting psychotic behavior during service 
after his release from service.

Under the provisions of 38 C.F.R. § 3.105(a) (1998), an RO 
rating decision may be reversed or amended if that 
adjudication is clearly and unmistakably erroneous.  
Otherwise prior decisions are final.  38 U.S.C.A. § 7105 
(West 1991).  The appellant failed to properly appeal the 
October 1972 rating decision and that decision is final.  
Service connection for schizophrenia was subsequently granted 
by the RO in July 1998.  The effective date of the grant for 
service connection was December 14, 1994 , the date of the 
reopened claim after receipt of new and material evidence. 

The U. S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veteran's Appeals prior to March 1, 
1999) (hereinafter Court) has defined clear and unmistakable 
error as "an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts: it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is 
an error that is "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).  
Further, "[a] determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior [RO decision]."  Id. at 
314.  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

After having reviewed the evidence of record at the time of 
the October 1972 rating decision, the Board finds that the 
RO's decisions were supportable and not clearly and 
unmistakably erroneous.

At the time of the October 1972 rating decision, a veteran of 
wartime service was entitled to service connection for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease.  No compensation was to be 
paid if the disability was the result of the person's own 
willful misconduct or abuse of alcohol.  38 U.S.C.A. § 310 
(now 38 U.S.C.A. § 1110 (West 1991)).  Presumptive service 
connection was warranted for a veteran who developed a 
chronic disease, to include psychosis, within one year after 
separation from service.  38 U.S.C.A. § 312 (now 38 U.S.C.A. 
§ 1112 (West 1991)).  Personality disorders as such are not 
diseases or injuries within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c) (1972).

In an August 1971 examination, his psychiatric evaluation was 
normal.  He denied trouble sleeping, depression, excessive 
worry, loss of memory or amnesia and nervous trouble of any 
sort.  The appellant entered service in February 1972.  On 
May 21, 1972 he made a suicide attempt and was admitted to an 
open ward for observation.  He reported that 3-6 months 
earlier, three of his friends had died and 6 months earlier 
his grandfather had died.  He had spent much time with his 
grandfather as a child but had little contact with him in the 
past 3 years.  He then began reading the Bible daily.  He 
claimed mystical experiences with spirits including the 
spirit of his grandfather.  He was involved in mental 
struggles centering on God's will and righteousness.  He 
joined the Navy after receiving a "heavenly sign."  He 
completed boot camp and was in transient barracks awaiting 
his ship.  He was alone and an idea "from heaven" popped in 
to his consciousness, mainly that he should kill himself.  He 
planned to overdose on heroine but after he saw a bird fly 
past his window, he took a razor and cut both arms on the 
antecubital fossae.  When he did not die as expected he 
called an ambulance for help.  On mental status examination 
he was disheveled but calm, cooperative and loquacious.  He 
held both arms stiffly because he had been told not to bend 
the arms where the stitches were.  He answered questions 
directly and was not loose or tangential.  There was no 
obvious disorder of affect.  He denied problems with sleeping 
or eating.  He described mystical experiences and contact 
with heavenly spirits.  He denied feelings of persecution.  
His sensorium was clear and his intelligence was judged to be 
average.  He described a childhood with devoted parents but 
an alcoholic father.  He maintained contact with both.  He 
dropped out of high school after being told he would be set 
back a year.  He then spent most of his time in pool halls 
gambling.  He earned a living cheating at cards.  He joined 
the Navy to get an education.  He dated frequently and 
claimed he had some friends.  

On the ward, he participated in group therapy and community 
ward activities, although his participation was minimal.  He 
admitted to drug use prior to joining the Navy.  He had used 
LSD 20 times and smoked much marijuana.  He used LSD at the 
time of his grandfather's death.  The appellant displayed 
immature and angry behavior on the ward.  He provoked other 
patients.  His mother came from Indiana and was helpful in 
providing information.  He did not request liberty from the 
patient group and had accumulated many ward demerits that 
would have prevented his getting liberty.  Psychological 
testing (WAIS, TAT, Rorschach, MMPI and Hand) done on May 24, 
1972 failed to produce evidence of a psychosis, although he 
did tend to utilize magical denial.  He was diagnosed with 
emotionally unstable personality disorder manifested by poor 
impulse control, unstable interpersonal relationships and 
hedonistic life style.  The predisposition was undetermined.  
The precipitating stress was routine military duty.  He was 
discharged from the hospital on June 13, 1972 and recommended 
for discharge due to unsuitability.

His discharge examination in July 1972 noted a normal 
psychiatric evaluation.  The appellant denied trouble 
sleeping, depression, excessive worry, loss of memory or 
amnesia and nervous trouble of any sort, and indicated that 
he felt just fine.  He was discharged on July 17, 1972.

On July 20, 1972 he was found by the police wandering 
aimlessly about on the airport grounds.  He was incoherent, 
confused and disoriented.  He talked about killing himself 
and wished to go to Indiana to see his mother.  He was 
admitted to the VA hospital in San Diego and stated that he 
had been discharged from the Navy 24-hours ago.  He appeared 
extremely confused and agitated.  His head was bowed and he 
was resistant towards answering questions with only sparse 
verbal responses, most often expressed in a hostile an 
belligerent fashion.  He seemed disoriented for month and day 
but not year, and he knew his person, name and whereabouts.  
He seemed preoccupied with auditory hallucinations.  He 
reported lacerating himself prior to his ship leaving for the 
Philippines and he was hospitalized.  There was a history of 
drug-dependency prior to entering service, seemingly LSD and 
possibly speed.  No further history could be obtained and 
very little more was obtained throughout his stay ending on 
August 15, 1972.  He was uncooperative and refused to 
volunteer further information.  On mental status examination 
he was apathetic, thin and disheveled with an expressionless 
masked facies and protruding eyes.  He stated into space with 
a relatively fixed expression.  He exhibited bizarre behavior 
and drummed his fingers on the tabletops.  He answered 
questions rarely and sparingly, but relatively and 
appropriately.  He revealed inner covert hostility when 
questioned about his self-inflicted wounds.  He was angered 
when examination of his abdomen was attempted.  He was 
autistic, grossly disorganized and confused with bizarre 
mannerisms.  He suffered from intense auditory hallucinations 
and was possibly/probably delusional.  He was disoriented 
partly to time and place but not to person.  There was 
noteworthy ambivalence, and flatness of affect and moods.  
His memory was partly intact but inaccessible.  He had a very 
short attention span and his comprehension was limited due to 
a preoccupation with hallucinations.  A schizophrenic 
reaction of the paranoid type was diagnosed.  During the 
course of his hospitalization he was completely 
uncooperative.  By the date of his discharge, August 15th, he 
did not appear to be preoccupied with auditory hallucinations 
except on rare occasions.  He expressed considerable verbal 
hostility in the form of abusive language towards the staff 
on a number of occasions.  The appellant was strongly 
manipulative throughout his stay in his attempt to get 
discharged.  His basic personality seemed to be somewhat 
primitive and stunted.  He refused to stay on a voluntary 
basis after his involuntary detention order had expired.  The 
staff was in contact with both the mother and father.  The 
staff felt he was in fair contact.  He was irregularly 
discharged an put on a plane to Indiana where his mother 
lived.

On August 17, 1972, he was admitted to the VA hospital in 
Marion, Indiana under a judge's order to hold.  Past history 
revealed that the appellant underwent bizarre and 
inappropriate activity previous to his admission to the 
service.  He had reportedly been hostile, suspicious, 
uncooperative, argumentative, paranoid and had excessive 
religiosity.  It appeared he had made a suicide attempt after 
being ordered to the Philippines.  He was presently in poor 
contact with reality.  He was delusional and probable 
responding to auditory hallucinations.  He was disoriented, 
preoccupied and his mood tone was in the minor key, lower 
octave.  His affect was smothered and he was confused, 
agitated and disorganized.  He was depressed and suicidal 
because of his markedly agitated stated.  He was 
hallucinating and delusional and stared into space.  His 
insight and judgment was nil.  Sensorium was in a hurricane 
state and he was markedly psychotic.  He was probably 
service-connected.  He was delusional and involved with 
religiosity in regard to the death of his grandfather.  There 
was apparently marked maladjustment between the father and 
stepmother who raised him.  There was reason to suspect he 
was taking illegal drugs before he entered service and it was 
a known fact that he had been taking hallucinatory drugs 
during service.  He had a history of using marijuana.  The 
appellant was admitted with a diagnosis of schizophrenia, 
paranoid type.

The appellant carried the diagnosis of paranoid schizophrenia 
until review on August 21, 1972.  In a note that date, the 
appellant reported leaving high school in the 10th grade.  He 
bummed around, dropped acid, smoked pot and hung around a 
poolroom.  Following his discharge in San Diego, he was at 
the airport and got into a restricted area.  He was nervous 
and thought he heard his grandfather's voice, and then said 
it was the voice of God.  The examiner wondered how 
schizophrenic the appellant was or rather if he was just a 
very immature, unstable, egocentric little boy.  The staff 
felt that continued observation was necessary to properly 
evaluate the appellant.

In late September, the appellant eloped and was caught on the 
grounds and returned to the ward.  The appellant stated he 
felt the same as he did when he was picked up at the airport.  
He was demonstrating the attitude of a very immature 
individual.  He would get out of a bind he feels himself 
trapped in by being demanding, pushy and non-insightful as to 
his own responsibility.  He was mentally alert and well 
oriented to time, place and person.  He showed no confusion 
or gross agitation.  There were no signs of psychosis or 
neurosis.

In a September 1972 consultation report, the examiner noted 
the admission sheet where the appellant was supposed to have 
been hostile, suspicious, uncooperative, argumentative, 
paranoid and to have excess religiosity on admission.  He had 
never held a job.  While stationed at San Diego in the Navy, 
he was taking hallucinogenic drugs.  He was put on orders to 
the Philippines.  At that time he cut both arms and was 
hospitalized and discharged from the service.  The appellant 
said he had only taken marijuana.  However, his appearance at 
the time of this admission was one of a typical confused, 
disoriented drug ingestor.  Since his hospitalization he has 
shown gradual improvement as the effect of the drugs wore 
off.  Basically, he was an immature, emotionally unstable 
individual who enlisted in the Navy hoping to find a way of 
life.  When things did not turn out the way he hoped they 
would, he reacted in an impulsive, immature fashion and began 
taking hallucinogenic drugs as well as marijuana.  In the 
course of the drug ingestion he became frightened at the 
thought of going to the Philippines and made the suicidal 
gestures.  

When seen that morning, he was reasonably cooperative but 
easily aroused to hostility and anger.  When this was pointed 
out to him, he admitted that a life-long difficulty had been 
a dislike of being told what to do.  Prior to this admission 
he had been on a locked ward and it was beginning to get to 
him.  The doctor observed the appellant for two weeks and 
found that he was in much better contact than would appear 
when he interacted with staff.  He attempted to manipulate 
the staff by refusing to answer some questions and claiming 
he did not understand some others.  Thus he was able to 
answer only those question he would like to answer.  He was 
well oriented to person, place and time and his memory for 
recent and remote events was intact.  He frequently answered 
question with, "I don't remember," yet accurately answer 
the same question phrased differently a few minutes later.  
His affect was appropriate and there was no evidence of 
psychotic thought or ideation.  His behavior was that of the 
emotionally unstable, immature person.  Whenever he was 
frustrated he reacted by being hostile (mostly verbal) and 
argumentative.  The best description was of a "verbal temper 
tantrum."  His judgment was immature and his prognosis was 
good.  The diagnosis was multiple drug usage in an immature, 
emotionally unstable personality.  The following 
recommendation was entered, "This patient was called a 
schizophrenic, paranoid type, at the time of admission.  
However, further developments have shown that this diagnostic 
impression at the time of admission was erroneous and this 
should be changed to reflect the true nature of this 
individual's difficulty."  The report was signed by a staff 
psychiatrist as well as the acting chief of the psychiatric 
service.

In a separate diagnosis slip, the admission diagnosis was 
corrected from schizophrenia, paranoid type to multiple drug 
usage in an immature, emotionally unstable personality.  

In October 1972, the appellant was evaluated for 
confrontation therapy.  All the staff had seen of this 
appellant's behavior was that of the "spoiled child 
syndrome."  He was a constant disturbance, got into 
everybody's business and tried to get others to back down.  
When evaluated, the appellant did not demonstrate behavior 
controls appropriate for an open building.   He did not show 
interest or motivation for confrontation therapy.  During the 
screening he was evasive and uncooperative.  Upon entering 
the building he chose to lie down in the hallway on the floor 
blocking others from walking.

The October 1972 rating decision denied service connection 
for a mental condition.  Service connection for an immature, 
emotionally unstable personality was denied as a 
constitutional/developmental abnormality found both in 
service and after service.  The regulation did not provide 
for service connection for personality disorders.  The RO 
considered the diagnoses of schizophrenia made in two VA 
hospitals but also considered that these diagnoses were 
specifically revised after hospitalization and observation to 
a personality disorder and multiple drug usage.  Service 
connection was not available at the time of the rating 
decision for drug use/abuse as it was considered willful 
misconduct.  The evidence of record at the time of the 
October 1972 rating decision established a diagnosis of a 
personality disorder.  No examiner had diagnosed depressive 
neurosis.  Accordingly, it was not clear and unmistakable 
error for the RO to fail to grant service connection for 
depressive neurosis or to fail to grant service connection 
for a personality disorder under a theory of aggravation.  
The RO was certainly at liberty to review all the evidence, 
balance the evidence and reach a conclusion that he did not 
have an acquired neuropsychiatric disorder.

It must be remembered that a disagreement with the way the 
RO weighed and evaluated the evidence cannot constitute 
clear and unmistakable error.  See Fugo  at 6 Vet. App. 40, 
44.  The Board has reviewed every statement submitted by the 
appellant as well as his testimony before the Board.  The 
sum of these arguments constitutes a disagreement with the 
way the RO viewed the medical evidence of record at the time 
of the October 1972 rating decision.  The appellant has 
contended that the RO should have recognized that his 
behavior after service was psychotic without regard to the 
doctors' opinion.  This statement has no merit.  The RO was 
required to evaluated and weigh the evidence in its 
entirety.  

The appellant has contended that the RO should have 
developed further psychiatric evidence or returned the 
record to the hospital for reevaluation.  An alleged failure 
in the duty to assist cannot form the basis for a clear and 
unmistakable error claim because such a breach creates only 
an incomplete rather than an incorrect record.  Fugo, at 
384; Elkins v. Brown, 8 Vet. App. 391 (1995).  The RO's 
decision to agree with the ultimate conclusion of multiple 
medical examiners in September 1972 who, after weeks of 
observation and evaluation, had corrected earlier 
schizophrenia diagnoses to a personality disorder with drug 
usage is supportable and not clearly and unmistakably 
erroneous.

Any later opinion that disagrees with the medical diagnoses 
that were of record at the time of the 1972 rating decision 
is irrelevant.  Subsequently developed evidence does not 
establish clear and unmistakable error in a 1972 decision.  
That this appellant or his mother disagree with what was 
reported about them by medical personnel in 1972 is 
irrelevant.  That the claim was subsequently reopened and 
service connection for schizophrenia granted is not for the 
Board's consideration.  This evidence was not before the RO 
at the time of the October 1972 rating decision.  Clear and 
unmistakable error was not contained in an October 1972 
rating decision.

The appellant has further alleged in a document entitled 
Appellate Brief that it was clear and unmistakable to deny 
service connection for a bon fide suicide attempt in 
service.  The appellant has filed claims since his 
separation for service connection for various 
neuropsychiatric disorders, and the claim perfected on 
appeal has been discussed previously in this decision.  
Contrary to the appellant's assertion, 38 C.F.R. § 3.302 
does not provide for service connection for a bona fide 
suicide attempt, an action, but addresses the evaluation of 
evidence in claims for service connection for mental 
unsoundness in suicide and willful misconduct.  Service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, not for the act itself.  Accordingly, this argument 
lacks legal merit.  This portion of the appellant's argument 
regarding his claim of clear and unmistakable error in the 
October 1972 rating decision lacks legal merit or 
entitlement under the law.  Sabonis v Brown, 6 Vet. App. 
426, 430 (1994).

The appellant has also contended that the Board should find 
that the United States Navy violated the appellant's 
Constitutional rights under the 6th Amendment when it failed 
to provide legal counsel before he was taken before a 
military court and under the 8th Amendment when it failed to 
inquire as to his mental condition before imprisoning him, 
thereby violating the ban against cruel and unusual 
punishment.  The Board has no jurisdiction over prior actions 
of the United States Navy and it is not competent to render a 
decision as to whether the Navy violated his rights under the 
United States Constitution.  The Board is legally bound in 
its decisions by applicable statutes and VA regulations and 
its jurisdiction is legally proscribed.  38 U.S.C.A. 
§ 7104(a), (c); 38 C.F.R. § 19.5 (1998).  Finally, the Board 
notes that this decision does not reach the issue of 
constitutional violations, as such determination is not 
within the jurisdiction of the Board.  Johnson v. Robison, 
415 U.S. 361 (1974).


ORDER

The October 1972 rating decision which denied service 
connection for a mental condition was not clearly and 
unmistakably erroneous. 


REMAND

The Board remands a claim alleging clear and unmistakable 
error in a July 1998 rating decision that found no clear and 
unmistakable error in establishing service connection for a 
post-operative right shoulder dislocation at 10 percent from 
January 9, 1975.  The appellant has alleged error with 
regard to both the effective date and the percent rating for 
this disability.  The Board remands the claim for to the RO 
to take appropriate action, as the Board finds there is a 
Notice of Disagreement as to the claim but no Statement of 
the Case has been issued.  The Board does not have 
jurisdiction over this claim.  As to every issue, absent a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of the issue.  Rowell, 4 Vet. 
App. at 9 (1993); Roy, 5 Vet. App. at 554 (1993), Black, 10 
Vet. App. at 279 (1997), Shockley, 11 Vet. App. a5t 208 
(1998).  An application that is not in accord with the 
statute shall not be entertained.  38 U.S.C.A. § 7108 (West 
1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).  The 
veteran should be informed of any determination by separate 
letter that includes notification of appellate rights.  
38 C.F.R. § 3.103 (1998). 

The parties are informed that there is a duty to submit a 
timely substantive appeal if there is an intent to perfect 
the appeal.  The Board reserves the right to dismiss (or not 
address) an issue that is not the subject of a substantive 
appeal or the appeal is inadequate or untimely.  38 C.F.R. 
§ 20.302 (1998). 

In December 1994, the appellant filed a claim for an 
increased rating for his right post-operative shoulder 
dislocation.  In a November 1995 rating decision, the RO 
confirmed and continued the assigned 20 percent evaluation.  
In March 1996, the appellant filed a Notice of Disagreement 
as to the November 1995 rating decision and has perfected his 
appeal.

The VA examination conducted in August 1998 is inadequate for 
rating purposes.  An examination of the right shoulder that 
complies with the dictates of 38 C.F.R. §§ 4.40, 4.45 (1998) 
and DeLuca v. Brown, 8 Vet. App. 202 (1995) is necessary.

Accordingly, this claim is REMANDED for the following:

1.  The RO should issue a Statement of 
the Case as to the claim of clear and 
unmistakable error in the January 9, 1975 
rating decision that established service 
connection for a right post-operative 
shoulder dislocation at 10 percent from 
January 9, 1975.

2.  The RO should schedule the appellant 
for an orthopedic VA examination.  The 
examiner should be afforded the 
opportunity to review the claims folder 
prior to the examination and should make 
note on the report that the claims folder 
was reviewed.  The examiner must 
assessing the functional loss, if any, of 
the right shoulder disability.  The 
report must address the following, 
however the examiner is at liberty to 
provide any additional supplemental 
information as necessary:

a. Determine whether there is less 
movement that normal; more movement than 
normal; weakened movement; excess 
fatigability; incoordination; and/or 
painful movement.  

b. Report active range of motion 
studies and passive range of motion 
studies in degrees.

c. Report the presence or absence of 
weakness.

d. Grade strength in the right 
shoulder.

e. Indicate by the degree the point 
at which the patient's pain limits 
motion.

f. Comment on the external 
appearance of the right shoulder and 
whether "massive atrophy" is present.

e. Confirm or reject a prior comment 
that the appellant would be virtually 
incapable of performing the activities of 
daily living as a result of his right 
shoulder disability.  The examiner is 
requested to provide his reasoning.

f.  The examiner is informed that 
the veteran, during the hearing, was 
sworn and raised his arm to shoulder 
level, this was described as 90 degrees 
by the representative.  The action was 
observed by the Board Member and this 
observation is now part of the record.  
The examiner is requested to establish 
whether the veteran can or can not assume 
this position.

3.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals
 



